Citation Nr: 1310613	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-48 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and B.P.


ATTORNEY FOR THE BOARD

S. Dale, Counsel



INTRODUCTION

The Veteran had recognized guerilla service from October 1943 to January 1945.  He died in February 1995, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In April 2011 the appellant and P.B., her nephew, testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

Evidence has been associated with the claims file since the RO's last adjudication of the appellant's claim.  She has submitted a waiver of local consideration of this evidence, and this waiver is contained in the claims file.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).


FINDING OF FACT

The Veteran's service did not satisfy the requisite service for the appellant's basic eligibility for VA death pension benefits.


CONCLUSION OF LAW

The Veteran did not meet the basic service eligibility requirements to entitle the appellant to VA nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the appellant's claim for entitlement to nonservice-connected death pension benefits, where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  Manning v. Principi, 16 Vet. App. 534, 542 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001).

Legal Criteria

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).  

The term 'Veteran of any war' means any Veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  'Active military, naval, and air service' includes active duty.  In turn, 'active duty' is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6.  'The Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service in the Philippine Scouts and the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service department certified recognized guerrilla service, as well as unrecognized guerrilla service under a recognized commissioned officer if the present was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army, prior to July 1, 1946, is included for VA compensation benefits, but not for VA nonservice-connected death pension benefits.  38 C.F.R. § 3.40(b),(c), (d).  

The provisions of 38 C.F.R. § 3.203 provide that, for the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation, or burial benefits, VA may accept evidence of service submitted by an appellant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department. A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. However, where the appellant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203, the VA shall request verification of service from the service department.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether the claimant has qualifying service under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Analysis

The appellant asserts that she is entitled to death pension benefits based on her late husband's service during World War II.  In June 1978, the National Personnel Records Center (NPRC) indicated that the appellant's late husband's name was listed in the Reconstructed Recognized Guerrilla Roster, and he had recognized guerrilla service from October 1943 to January 1945.  However, as discussed above, people with service in the Philippine Commonwealth Army, United States Armed Forces, Far East, including recognized guerrilla service, or service with the Special Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to death pension benefits.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40(b),(c), (d).  The law specifically excludes such service for purposes of entitlement to death pension benefits.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (per curiam).  

Therefore, the Board finds that the appellant is not eligible for the requested benefit.  Her late husband's type of service is not one that can qualify a claimant for certain VA benefits, such as nonservice-connected death pension.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

This is a case where the law is dispositive.  Basic eligibility for VA nonservice-connected death pension benefits is precluded based on the type of service, and thus, the Board must deny the appeal.  As the disposition of this claim is based on the law, and not the fact of the case, the claim must be denied based on a lack of entitlement under the law.  Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


